Citation Nr: 1024968	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for status post bipolar 
hemiarthroplasty of the left hip for a distal femoral neck 
fracture.

2.  Entitlement to degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for status post bipolar 
hemiarthroplasty on the left for a distal femoral neck fracture, 
and degenerative changes, left knee.  In December 2007, the 
Veteran testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

The issues have been re-characterized as separate issues as 
represented on the cover page.  Also, even though the RO 
separately adjudicated the Veteran's service connection claim for 
broken blood vessels in the groin in June 2007, this claim is 
considered part and parcel of the left hip claim.

The Board remanded this case in January 2008 so that a VA medical 
opinion could be provided addressing the etiology of the hip and 
knee disabilities and so that additional VA medical records could 
be obtained.  The directives of the remand were substantially 
complied with.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).






FINDINGS OF FACT

1.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's service and his status post 
bipolar hemiarthroplasty of the left hip for a distal femoral 
neck fracture.

2.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's service and his degenerative 
changes of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post bipolar 
hemiarthroplasty of the left hip for a distal femoral neck 
fracture are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).

2.  The criteria for service connection for degenerative changes 
of the left knee are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2005.  The RO provided the appellant with 
additional notice in March 2007 including the criteria for 
assigning disability ratings and effective dates, and 
characterizing the disability as broken blood vessels in the 
groin area with resultant poor circulation in the lower 
extremities.  In February 2008, the RO provided the Veteran with 
the criteria for assigning disability ratings and effective dates 
characterizing the claims as noted in this decision.  While the 
2007 and 2008 letters were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in June 2007 and March 2010 supplemental statements 
of the case (SSOCs), following the provision of notice.  The 
March 2010 SSOC was returned as undeliverable.  The SSOC was sent 
to the last known address of record and VA did not receive any 
notice from the Veteran or his representative that he had changed 
his address.  The Veteran has a responsibility to keep VA 
apprised of his current whereabouts.  See generally Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   Moreover, the Veteran's 
representative received a copy of the March 2010 SSOC and had 60 
days to notify the Veteran and/or respond.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The National Personnel Records Center (NPRC) has indicated that 
most of the Veteran's military service records were destroyed in 
a fire at the NPRC.  VA has a heightened obligation to assist the 
appellant in the development of his case, and to explain findings 
and conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government are 
presumed to have been destroyed.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at issue 
to service is not eliminated; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses 
from the service department, it is reasonably certain that the 
Veteran's service records are no longer available and that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3); see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

VA has assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as to 
the etiology of the disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  VA requested VA 
treatment records dating back to 1946, and obtained records 
dating back to 1980.  The VA Medical Centers in Nashville and 
Murfreesboro informed VA in July 2009 that they were unable to 
locate any further records for the Veteran.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for a left knee disability 
and for a left hip disability.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that in service he experienced a burning 
and tingling feeling in the left hip and left knee.  He stated 
that he sought treatment and was told he had burst blood vessels 
in the groin area, that there was nothing they could do, and that 
it would get worse.  He indicated that the symptoms he was 
feeling did get worse over the years and are the same problems he 
has today.  He stated that he had trouble balancing for a number 
of years because of the problems in his hip and knee and 
eventually fell and broke his hip and later had to have surgery 
around 2002. 

The NPRC reported that most of the Veteran's records were lost by 
a fire in 1973.  An October 1946 discharge examination report 
shows no musculoskeletal defects and normal neurological 
examination.  However, the Veteran is competent to state that he 
experienced a burning and tingling feeling in the left hip and 
knee in service and that his symptoms have gotten worse over the 
years.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
There also is no reason shown to doubt his credibility.  

A September 1990 VA medical record shows complaints of 
arthralgias for 15 years including in the knee radiating down the 
leg to the feet.  The impression was joint pain.  An April 1992 
VA x-ray examination report shows no evidence of fracture, or 
destructive bone or joint disease.

In December 2002, the Veteran was seen at the VA emergency room 
after falling and injuring his left hip while changing a light 
bulb at home.  He had pain in the left hip and was unable to bear 
weight or walk.  X-ray examination showed a nondisplaced fracture 
of the left femoral neck.  

A March 2003 VA emergency room record shows the Veteran 
complained of left hip pain and knee pain and had a hip 
replacement done in December 2002.  

A May 2003 VA treatment record notes osteoarthritis in both 
knees; however, x-ray examination in July 2003 notes that the x-
rays of the knees were within normal limits; there was moderate 
osteoporosis but no indication of arthritis.  Physical 
examination revealed no effusion or ligamentous instability.  
There also was full range of motion.  There was generalized 
tenderness about the knees but no swelling or sign of 
inflammation.  The examiner stated that there was nothing wrong 
with the knee from an orthopedic standpoint but that there might 
be some other system such as the vascular system, which might be 
causing his symptoms.  

A December 2003 VA medical record shows the Veteran sustained a 
fracture to the left femoral neck in early December of the 
previous year and that a hemiarthroplasty was performed using 
prosthesis.  He did very well after a course of physical therapy 
but over the ensuing months, developed moderate left hip and knee 
pain.  X-ray examination showed an Austin Moore prosthesis to be 
in good position within the femoral canal; there appeared to be 
loss of articular cartilage in the acetabulum.  He also had a 
moderate amount of heterotropic ossification in the superior 
aspect of the left hip joint.  Examination of the left knee 
revealed full range of motion with no effusion or instability.  
The patella tracked very well.  X-ray examination showed no 
osseous abnormalities.  The impression was that the left knee 
pain was referred from the left hip.  The examiner thought the 
Veteran would benefit from a revision arthroplasty by removing 
the Austin Moore prosthesis and doing a total hip arthroplasty.  
A February 2004 VA emergency room record also shows an assessment 
of left knee pain secondary to pain in the left hip.

In April 2004, a VA orthopedic consult shows an assessment of 
left hip osteoarthritis.  A May 2004 VA orthopedic consult notes 
an assessment of left hip greater trochanteric bursitis.  The 
examiner felt that the pain symptoms in the left hip and left 
knee were not due to the prosthesis but rather the greater 
trochanteric bursitis and pain symptoms on his iliotibial band 
down to his knee.  May 2004 VA x-ray examination shows left hip 
arthroplasty with heterotopic ossification in the lateral soft 
tissues.  

A June 2004 VA orthopedic evaluation shows patellofemoral 
arthritis osteophyte in the knee cap on the left and Fairbanks 
grade 2 medial and lateral compartment changes.  

The Veteran continued to receive VA care for his knee and hip 
through 2004.  

A January 2005 VA emergency room record shows that the Veteran 
fell again and had severe pain in his left hip and knee.  He also 
stated that he had associated tingling and numbness with his left 
leg and knee radiating to the toes.  X-ray examination revealed 
left hip fracture to the cortical area distal to greater 
trochanter.  

A May 2007 VA medical record shows a diagnosis of status post 
left hip replacement with left hip pain and ectopic bone 
formation and hip abductor tendonitis.  The Veteran received 
additional treatment for the hip through 2007.  

A VA examination was provided in January 2009 to determine 
whether there was any relationship between the Veteran's current 
hip and knee disabilities and the events he testified about 
regarding his in-service injuries in service, specifically the 
burning and tingling feeling in the left hip and left knee from 
burst blood vessels in the groin area.  The VA examination 
reported noted that the claims file was reviewed.  The Veteran 
reported that he had broken some blood vessels in his groin area 
and had worsening knee and hip pain since then.  He also broke 
his left hip falling from a ladder five years ago and had a hip 
replacement.  He now had hip pain when he stood on it.  X-ray 
examination showed hardware from prior hip replacement on the 
left with no acute fracture or hardware failure and diffuse 
osteoporosis in the knee.  This was compared to a 1979 x-ray of 
the knee, which showed diffuse osteoporosis with the medial and 
lateral knee compartments unremarkable.  The examiner determined 
that the current left knee and hip disabilities were not related 
to the broken blood vessels in the groin.  The rationale provided 
was that the broken blood vessels the Veteran suffered while in 
the military involved a superficial capillary issue and not a 
problem with his overall circulation of his leg.  The broken 
blood vessels should not have had any long term impact on his 
hip, balance, or knee.  Also, there was no current evidence for 
broken blood vessels in the groin and this would not have caused 
his knee or hip pain so long after his time in the military.

The medical evidence shows that the Veteran's current left hip 
and knee disabilities are not related to his service.

The first finding of arthritis in the left knee was not until a 
June 2004 orthopedic evaluation, which was 58 years after 
service.  Thus, service connection for arthritis is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, notwithstanding the Veteran's reports of continued 
symptomatology and reports of left knee pain in 1990 that had 
existed since 1985 (15 years prior), there is no medical evidence 
of continuity of tingling and burning symptoms in the left knee 
or left hip from service or during the 56 years before any 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The first reported symptoms of tingling and numbness in 
the left knee radiating to the toes was on emergency room 
evaluation in January 2005 after the Veteran had his second fall 
re-injuring the left hip and knee.  

The Veteran reportedly had osteoporosis in the left knee as early 
as 1979, but this was not shown to be related to the reported 
broken blood vessels in service 33 years earlier, as osteoporosis 
is defined as reduction in the amount of bone mass leading to 
fractures after minimal trauma.  See Dorland's Illustrated 
Medical Dictionary, 28th edition, 1202.  The injury described by 
the Veteran in service of broken blood vessels is not orthopedic 
in nature.  Moreover, even though a May 2003 VA examiner stated 
that there might be some other system such as the vascular 
system, which might be causing his symptoms in the knee, the 
February 2009 VA examiner found that the broken blood vessels the 
Veteran suffered while in the military involved a superficial 
capillary issue and not a problem with his overall circulation of 
his leg; the broken blood vessels should not have had any long 
term impact on his hip, knee, or balance; there was no current 
evidence for broken blood vessels in the groin; and even if there 
was, this would not have caused his knee or hip pain so long 
after his time in the military.  The February 2009 opinion is 
more probative than the May 2003 opinion, as the latter opinion 
is speculative.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

While the Veteran has indicated that the symptoms he was feeling 
in the military of burning and tingling in the hip and knee did 
get worse over the years and are the same problems he has today, 
the medical evidence of record shows that the more likely cause 
of the Veteran's current hip and knee disabilities are his fall 
in December 2002 when he broke his left hip.  This was the first 
medical evidence of record of any impairment in the left hip.  
The February 2009 VA examiner found that the Veteran's broken 
blood vessels in the military would not have caused knee pain or 
hip pain so long after his time in the military and that the 
broken blood vessels should not have had any long term impact on 
his hip, knee, or balance.  VA examiners in December 2002 and 
February 2004 also found that the left knee pain was due to the 
December 2002 left hip injury.  Additionally, a May 2004 VA 
orthopedic consult shows the examiner felt that the pain symptoms 
in the left hip and left knee were due to the greater 
trochanteric bursitis and pain symptoms on his iliotibial band 
down to his knee.

The Veteran genuinely believes that his hip and knee disabilities 
were incurred in service.  His factual recitation as to his 
symptoms is accepted as true.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of a hip 
or knee disability and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the opinion provided by the 
February 2009 medical professional who reviewed the claims file 
and provided a rationale for why the Veteran's current left hip 
and knee disabilities were not related to his service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The preponderance of the evidence is against the service 
connection claims for status post bipolar hemiarthroplasty of the 
left hip for a distal femoral neck fracture and degenerative 
changes of the left knee; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.








ORDER

Entitlement to service connection for status post bipolar 
hemiarthroplasty of the left hip for a distal femoral neck 
fracture is denied.

Entitlement to degenerative changes of the left knee is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


